Citation Nr: 1511630	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  07-29 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than July 27, 2006 for the grant of service connection for bilateral pes planus.

2.  Entitlement to an effective date earlier than July 27, 2006 for the grant of service connection for bilateral plantar fasciitis with plantar heel spur.

3.  Entitlement to an effective date earlier than September 24, 2010 for the grant of a permanent and total disability rating.

4.  Entitlement to a rating higher than 10 percent for hypertension.

5.  Entitlement to an initial rating higher than 10 percent for bilateral pes planus.

6.  Entitlement to an initial rating higher than 10 percent for bilateral plantar fasciitis with plantar heel spur.

7.  Entitlement to an initial compensable rating for lumbar radiculopathy of the right lower extremity, included with the previously assigned 10 percent rating for diabetic peripheral neuropathy.

8.  Entitlement to an initial compensable rating for lumbar radiculopathy of the left lower extremity, included with the previously assigned 10 percent rating for diabetic peripheral neuropathy.

9.  Entitlement to a rating higher than 20 percent for degenerative disc disease at L4/L5, L5-S1, prior to March 1, 2011, and higher than 40 percent, from March 1, 2011.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to April 1979 and June 1979 to November 1993.  

The issues of entitlement to increased ratings for degenerative disc disease and hypertension come before the Board of Veterans' Appeals (BVA or Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  A notice of disagreement was received in February 2007, a Statement of the Case was issued in August 2007, and a VA Form 9 was received in September 2007.

The issues of entitlement to earlier effective dates for the grant of service connection for bilateral pes planus and bilateral plantar fasciitis and entitlement to increased ratings for those disabilities come before the Board from an August 2010 rating decision of the VA RO in Columbia, South Carolina.  A notice of disagreement was received in January 2011, a Statement of the Case was issued in May 2012, and a VA Form 9 was received in July 2012.

The issues of entitlement to increased ratings for lumbar radiculopathy of the bilateral lower extremities come before the Board from a June 2011 rating decision of the VA RO in Columbia, South Carolina.  A notice of disagreement was received in July 2011, a Statement of the Case was issued in May 2012, and a VA Form 9 was received in July 2012.

The issue of entitlement to an effective date earlier than September 24, 2010 for a permanent and total disability rating comes before the Board from an August 2011 rating decision of the VA RO in Columbia, South Carolina.  A notice of disagreement was received in October 2011, a Statement of the Case was issued in May 2012, and a VA Form 9 was received in July 2012.

A claim for entitlement to service connection for bilateral plantar fasciitis with plantar heel spur was remanded in a March 2009 Board decision.  This issue was granted in an August 2010 rating decision, and as such, is no longer on appeal.

The issues of entitlement to increased ratings for degenerative disc disease at L4/L5, L5-S1 and for hypertension were remanded in a March 2009 Board decision for further development.

In a June 2011 rating decision, the RO granted an increased evaluation of 40 percent for degenerative disc disease, L4/L5, L5-S1, effective March 1, 2011.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 40 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to an effective date earlier than September 24, 2010 for the grant of a permanent and total disability rating, entitlement to increased ratings for bilateral pes planus, bilateral plantar fasciitis with plantar heel spur, lumbar radiculopathy of the right and left lower extremities, and degenerative disc disease at L4/L5, L5-S1, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim for service connection for pes planus was submitted in December 1993 and denied in a February 1994 rating decision.  The Veteran did not submit an appeal and that decision is final. 

2.  In correspondence received on July 27, 2006, the Veteran submitted a claim for a bilateral pes planus.

3.  No communication received from the last final decision in February 1994 to July 27, 2006, may be interpreted as an informal claim of entitlement to service connection for a bilateral foot disorder.

4.  The Veteran's hypertension is not manifested by a diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 27, 2006, for the award of service connection for bilateral pes planus have not been met.  38 U.S.C.A. § 5110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2014).

2.  The criteria for an effective date prior to July 27, 2006, for the award of service connection for bilateral plantar fasciitis with plantar heel spur have not been met.  38 U.S.C.A. § 5110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2014).

3.  The criteria for a rating higher than 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as effective date of service connection, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) concerning the downstream issue if the disagreement is not resolved. 

The Veteran received a SOC in June 2013 citing the applicable statutes and regulations governing the assignment of an effective date for service connection and discussing the reasons and bases for not assigning earlier effective dates in this case.
In a claim for an increased evaluation, the VCAA requires generic notice, that is, namely, information sent to the Veteran indicating that he or she must submit evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in November 2006 that fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.  In any event, in his statements and testimony, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of these claims, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

The VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are post-service private records, VA examination and VA treatment records.  Virtual VA records have been reviewed.  There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims.

II.  Earlier Effective Date Claims

The Veteran seeks an effective date earlier than July 27, 2006 for the grant of service connection for bilateral pes planus and bilateral plantar fasciitis with plantar heel spur.  He asserts the effective date should be in 1993, when he first filed for disability compensation for his feet.  See January 2011 statement.

The Board notes the Veteran originally submitted a claim for a bilateral pes planus in December 1993.  Entitlement to service connection for pes planus was denied in a February 1994 rating decision.  The Veteran did not appeal that decision, and as such, it became final.

In July 2006, the Veteran submitted a claim for a bilateral foot disorder.  The RO denied the Veteran's claim in an October 2006 rating decision.  The Veteran submitted a notice of disagreement in February 2007, a statement of the case was issued in August 2007, and a VA Form 9 was received in September 2007.  In a March 2009 Board Remand, the issue of entitlement to service connection for bilateral plantar fasciitis with plantar heel spur was remanded for further development.  In an August 2010 rating decision, the RO granted service connection for bilateral plantar fasciitis with plantar heel spur and for bilateral pes planus, effective July 27, 2006.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995)).

As stated previously, a claim for bilateral pes planus was submitted in December 1993; however, that claim was denied by the RO in a February 1994 rating decision.  The Veteran did not complete a substantive appeal and the February 1994 rating decision became final.   In July 2006, the Veteran submitted his claim again, for a generalized foot disorder, and the RO granted service connection for both bilateral plantar fasciitis and bilateral pes planus, effective July 27, 2006.

As indicated in the treatment records, the Veteran was noted to have foot pain secondary to his lumbar spine in a July 1993 physical.  Therefore, the appropriate effective date is the date of the receipt of the claim to reopen, since it is later than the date entitlement arose.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

The Board notes that while the Veteran has disagreed with the effective date assigned for the grant of service connection, he has not filed a motion for revision on the basis of clear and unmistakable error (CUE) with regard to the February 1994 rating decision that denied service connection.  As no CUE has been alleged in the unappealed prior decision, this decision is final and the date of the claim for service connection necessarily must be after the date of the last final decision in February 1994.  See 38 C.F.R. §§ 3.105, 3.400.

The Board has also considered whether any evidence of record prior to July 27, 2006 could serve as an informal claim, in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155. 

The Board has reviewed the evidence to determine whether any communication submitted by the Veteran indicates an attempt to reopen his claim for service connection for a bilateral foot disorder.  However, after the February 1994 rating decision, although the Veteran submitted claims for multiple disorders in July 2002, he did not indicate that he wished to seek entitlement to service connection for any type of foot disorder, other than onychomycosis.  He then did not submit any evidence pertinent to reopening his bilateral foot claim until July 2006. 

The Veteran has asserted that since he filed his original claim in December 1993, he should be granted benefits back to that date.  While the Board is cognizant and sympathetic to the Veteran's arguments, the Board notes that the Veteran was notified of his right to appeal the February 1994 rating decision in a March 1994 letter and he did not complete an appeal.

In sum, the presently assigned effective date of July 27, 2006, is appropriate and there is no basis for an award of service connection for bilateral pes planus and bilateral plantar fasciitis prior to that date.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

III.  Entitlement to a Rating Higher than 10 Percent for Hypertension

Service connection for hypertension was granted in a February 1994 rating decision, at which a rating of 10 percent was assigned, effective December 1993.  In October 2006, the Veteran submitted a claim for entitlement to an increased rating.  He asserts his hypertension is more severe than what is represented by a 10 percent rating. 

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two ratings shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

Hypertensive vascular disease warrants a 10 percent rating when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or when an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2014). 

A 20 percent rating requires diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  Id.  A 40 percent rating requires diastolic pressure of predominantly 120 or more.  Id.  A 60 percent rating requires diastolic pressure of predominantly 130 or more.  Id. 

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2014).

A VA Agent Orange examination from October 2006 noted that the Veteran's blood pressure was 134/69.  

The Veteran was afforded a VA examination in December 2006.  It was noted that the Veteran was taking medication for hypertension.  Blood pressure readings were 156/74, 146/69, and 156/68.

VA treatment records indicate the Veteran had a blood pressure reading of 153/73 in April 2007 and 125/65 in November 2007.  Private treatment records from August 2008 indicated a blood pressure reading of 130/68 and in October 2008, his blood pressure was 147/70.

Private records indicate the Veteran's blood pressure was 137/71 in May 2009 and 156/65 in November 2010.

The Veteran was afforded a VA examination in March 2011.  The Veteran reported having to go to the emergency room due to lightheadedness and high blood pressure in February 2011.  The Veteran reported that he was taking hypertension medications, but the dosages were being adjusted.  Blood pressure readings were 130/90, 141/72 and 161/105.

The Veteran was afforded a VA examination in May 2013.  The examiner indicated that the Veteran was on continuous medication for his hypertension.  The Veteran's blood pressure readings were 152/68, 141/62 and 128/70.  It was noted that the Veteran's hypertension did not affect his ability to work.

A January 2014 VA treatment note stated that while the Veteran's blood pressure was controlled that day, some of his prior values were not well controlled on various medications.  It was recommended that his medication be changed.  VA treatment records then indicate that in June 2014, the Veteran's blood pressure was 126/68 and in November 2014, the Veteran's blood pressure was 135/71.  

As stated previously, to warrant the next higher rating of 20 percent, the Veteran must have a diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  In this case, there is no evidence of blood pressure readings at those levels.  In fact, although the Veteran is on medication and there has been some trouble in adjusting the dosage, at no time was the Veteran's diastolic pressure predominately 110 or more, nor was his systolic pressure predominately 200 or more.  As such, the Board finds that the Veteran's current rating of 10 percent appropriately compensates the Veteran for the severity of his disability. 

The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Unfortunately, there is simply no evidence of record that would entitle the Veteran to the next higher rating of 20 percent, as there is no evidence of blood pressure readings with a diastolic level predominately 110 or more or a systolic level of 200 or more. 

The Board has also considered whether any alternate Diagnostic Codes allow for a higher evaluation or separate evaluation.  However, the Board notes that the Veteran is diagnosed with hypertension.  Thus, the Board finds that Diagnostic Code 7101, for hypertension, is the most appropriate.

Extraschedular Evaluation

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  

First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's hypertension is inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criterion reasonably describes the Veteran's disability level and symptomatology. 

The Board further observes that, even if the available schedular evaluations for the disabilities are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The Board notes that the May 2013 VA examiner specifically noted that the Veteran's hypertension did not affect his employment.  Additionally, there is no evidence in the medical records of an exceptional or unusual clinical picture.  

In short, there is nothing in the record to indicate that the disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an effective date earlier than July 27, 2006 for the grant of service connection for bilateral pes planus is denied.

Entitlement to an effective date earlier than July 27, 2006 for the grant of service connection for bilateral plantar fasciitis with plantar heel spur is denied.

Entitlement to a rating higher than 10 percent for hypertension is denied.




	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran seeks entitlement to increased ratings for his bilateral pes planus, bilateral plantar fasciitis with plantar heel spur, lumbar radiculopathy of the right and left lower extremities, and degenerative disc disease of L4/L5, L5-S1.

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Entitlement to Increased Ratings for Bilateral Pes Planus, Bilateral Plantar Fasciitis, Lumbar Radiculopathy of the Right and Lower Extremities, and Degenerative Disc Disease L4/L5, L5-S1

VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition and the disability may have worsened.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Here, the Board notes that the Veteran's examinations were conducted many years ago.  The Veteran's most recent VA examination for his feet was in May 2012, almost three years ago.  The most recent VA examinations for his radiculopathy and lumbar spine were in March 2011, more than four years ago.  

The Board finds a remand is necessary to afford the Veteran contemporaneous examinations to determine the current severity of his disabilities.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Additionally, all updated treatment records must be obtained and associated with the claims file.

Entitlement to an Effective Date Earlier than September 24, 2010 for the Grant of a Permanent and Total Disability Rating

The Board finds that the claim for entitlement to an earlier effective date for the grant of a permanent and total disability rating is intertwined with the Veteran's pending appeals for entitlement to increased ratings for his disabilities.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, a decision on this claim is being deferred pending completion of the development ordered on remand to avoid piecemeal adjudication.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Afford the Veteran a VA examination to determine the current severity of his bilateral pes planus.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.71a, Diagnostic Code 5276.  The examiner should opine as to whether the Veteran's pes planus is mild, moderate, severe, or pronounced.  

The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.

3.  Afford the Veteran a VA examination to determine the current severity of his bilateral plantar fasciitis with plantar heel spur.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.71a, Diagnostic Code 5278.  

The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.

4.  Afford the Veteran a VA examination to determine the current severity of his lumbar radiculopathy of the right and left lower extremities.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The examiner should opine as to whether the Veteran's neuropathy is mild, moderate, severe, or complete.  

The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.

5.  Afford the Veteran a VA examination to determine the current severity of his degenerative disc disease of L4/L5, L5-S1.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including range of motion measurements and the degree at which pain occurs.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.

6.  After all of the above actions have been completed, readjudicate all claims.  If the claims remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

7.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


